NUMBER 13-07-00706-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                      IN RE: OSCAR DAVILA


                             On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

                Before Justices Yañez, Rodriguez, and Benavides
                       Per Curiam Memorandum Opinion1

        Relator, Oscar Davila, pro se, filed a petition for writ of mandamus in the above

cause complaining of the trial court’s orders allowing the withdrawal of funds from his trust

fund account, and of the trial court’s alleged failure to rule on his motion to compel the trial

court to reconsider those orders.

        This petition for writ of mandamus was originally filed in this Court as a criminal,

rather than civil, cause. Based on recent analysis from the Texas Court of Criminal

Appeals, however, we will transfer this matter to our civil cause number 13-09-00152-CV,



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
and will consider it therein. See In re Johnson, No. AP-75,898, 2008 Tex. Crim. App.

LEXIS 1628, at *22-23 (Tex. Crim. App. Oct. 29, 2008) (orig. proceeding); see also In re

Bejaran, No. 13-08-00117-CR, 2008 Tex. App. LEXIS 8568, at *1 (Tex. App.–Corpus

Christi Nov. 12, 2008, orig. proceeding) (per curiam) (mem. op., not designated for

publication). Therefore, this criminal cause is hereby DISMISSED.

                                                      PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and filed
this the 19th day of March, 2009.




                                            2